DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In para-0013 recites “third PCB” does not show in any figures.  Please, revise.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first PCB and the second PCB are the both part of one PCB, claim 2, a third bus bar, wherein the third terminal is electrically connected to the second terminal via the third bus bar, claims 5, 15, 16” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8, 16 are objected to because of the following informalities:
Regarding claim 8, it is unclear.  The phrase of “the second PCB is disposed between the first PCB and the second PCB” is not understood.  Please, clarify.
Regarding claim 16 depended on claim 15, the phrase of “further comprising a third bus bar” is unclear because as cited in claim 15 that already define “further comprising a third bas bar” please, revise.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12, and 14-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Obiraki et al. (U.S. 2016/0172995) hereafter Obiraki.
As to claim 1, Obiraki discloses a bi-directional solid-state switch (100) as shown in figures 1-5, comprising:
first and second bus bars (11a, 12a, and 11b, 12b connected to first and second bus bars, para-0035);
a first solid state switch (6) implemented on a first printed circuit board (PCB-5), the first solid state switch (6) including: a first control terminal (gate terminal 13ga): a first terminal (drain terminal) electrically connected to the first bus bar (11a connected to a bus bar); and a second terminal (source terminal); and
a second solid state switch (6) implemented on a second PCB (5), the second solid state switch including: a second control terminal (gate terminal 13gb): a third terminal (drain terminal) electrically connected to the second terminal of the first solid state switch (6); and a fourth terminal (source terminal) electrically connected to the second bus bar (12b).
As best understood to claim 2, Obiraki discloses the first and second PCB (5) are the both part of one PCB.
As to claim 3, Obiraki discloses the first and second solid state switches (6) are electrically connected via the one PCB.
As to claim 4, Obiraki discloses the first and second PCBs (5) in figure 4 are different PCBs.
As best understood to claim 5, Obiraki further comprising a third bus bar (i.e. 12a), wherein the third terminal is electrically connected to the second terminal via the third bus bar.
As to claim 6, Obiraki discloses the first solid state switch (6) is disposed between the first PCB (5) and the first bus bar (11a); and the second solid state switch (6) is disposed between the second PCB (5) and the second bus bar.
As best understood to claim 7, Obiraki discloses the first PCB (5) is disposed between the first bus bar and the second PCB (5).
As best understood to claim 8, Obiraki discloses the second PCB is disposed between the first PCB and the second [[PCB]] bus bar (12b).
As to claim 9, Obiraki further comprising a driver (33) configured to apply signals to the first and second control terminals and implemented on a third PCB.
As to claims 10, Obiraki further comprising: first diode (7) connected antiparallel to the first solid state switch (6) and implemented on the first PCB (5); and a second diode (7) connected antiparallel to the second solid state switch (6) and implemented on the second PCB.
As to claims 11-12, Obiraki further comprising a snubber (8), which is a resistor with a first end electrically connected to the first terminal of the first solid state switch and a second end electrically connected to the fourth terminal of the second solid state switch.
As to claim 14, Obiraki further comprising: a third solid state switch (bottom left side switch 6) implemented on the first PCB, the third solid state switch including:
a third control terminal: a fifth terminal electrically connected to the first bus bar; and
a sixth terminal: and a fourth solid state switch (bottom right side 6) implemented on the second PCB, the fourth solid state switch including: a fourth control terminal: a seventh terminal electrically connected to the sixth terminal of the second solid state switch; and an eighth terminal electrically connected to the second bus bar.
As best understood to claims 15-16, Obiraki further comprising a third bus bar (12a), wherein the third terminal is electrically connected to the second terminal via the third bus bar, and wherein the seventh terminal is electrically connected to the sixth terminal via the third bus bar, and the third bus bar having a first segment and a second segment that is separate from the second segment,
wherein the third terminal is electrically connected to the second terminal via the first segment, and wherein the seventh terminal is electrically connected to the sixth terminal via the second segment.
As to claims 17-19, Obiraki discloses the first and second solid state switches (6) are field effect transistors (FET), insulated gate bipolar transistors (IGBT), and metal oxide semiconductor field effect transistors (MOSFET), para-0049.
As to claim 20, Obiraki further comprising a control module (33) configured to (capable of being): open the second solid state switch (6) when the first solid state switch (6) is closed; and open the first solid state switch when the second solid state switch is closed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obiraki in view of Xu et al. (U.S. 20190372063) hereafter Xu.
Regarding claim 13, Obiraki does not specifically disclose a current sensor on the first bus bar.
Xu teaches a power module as shown in figures 1A-1B comprising a current sensor (para-0025) on the first bus bar (122).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Xu employed in the switch of Obiraki in order to provide generating an output voltage, which is proportional to the magnetic field produced by the electrical current currying the bus-bar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848